Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No.JP2008-1866091 and JP2008-194851, filed on 11/16/2010.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2010 and 03/14/2011 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 6-7 and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2009/0316009 A1) hereinafter Ito.
Regarding claim 1, Ito teaches an information processing apparatus comprising at least one processor and/or at least one circuit which functions as: a detecting unit configured to detect a first motion amount of an object from an image obtained through first shooting (fig.1; motion blur correction processing), the first shooting being carried out repeatedly at predetermined intervals of time (fig.1; image data with image acquisition); a converting unit configured to convert the first motion amount into a first motion blur amount that will arise in second shooting (fig.11; Para.0140-0141; determining motion amount of the object for calculation of motion blur amount), on the basis of the predetermined intervals of time and a shutter speed used in the second shooting (fig.11; Para.0140-0141; shutter speed calculation); a determining unit configured to determine a first shutter speed adjustment step size on the basis of a difference between the first motion blur amount and a first target motion blur amount that is lower than the first motion blur amount (fig.11; Para.0143-0146; determine a first shutter speed and adjustment of the shutter speed); and a changing unit configured to change the shutter speed of the second shooting at the first shutter speed adjustment step size in response to a first shutter speed changing unit being operated (fig.11; Para.0140-0146; change the shutter speed based the change in operation).  

Regarding claim 2, Ito teaches the information processing apparatus according to claim 1, wherein the determining unit determines the first shutter speed adjustment step size so that the shutter speed for the second shooting is changed to approximately (the first target motion blur amount)/(the first motion blur amount) times in a case where the first shutter speed changing unit has been operated in a direction that increases the shutter speed (fig.11; Para.0140-0141; adjusting shutter speed).  

Regarding claim 3, Ito teaches the information processing apparatus according to claim 1, wherein the detecting unit detects a motion amount at a plurality of - 48 -10193610US01/P219-0812US positions in a shot range (fig.11); and the first motion amount is the greatest of a plurality of motion amounts detected by the detecting unit (fig.11; Para.0071-0073; motion detection and correction). 

Regarding claim 6, Ito teaches the information processing apparatus according to claim 1, wherein the changing unit changes the shutter speed for the second shooting at a third shutter speed adjustment step size, determined in advance independently from the first shooting, in response to a second shutter speed changing unit, which is different from the first shutter speed changing unit, being operated (fig.11; Para.0140-0141; adjusting shutter speed based motion blur).  

Regarding claim 7, Ito teaches the same reason as claim 1. 
 
Regarding claim 10, Ito teaches the same reason as claim 1. 

Regarding claim 11, Ito teaches the same reason as claim 1. 

Regarding claim 11, Ito teaches and image capturing apparatus comprising: the information processing apparatus according to claim 1; and an image sensor (fig.11; Para.0071; image capturing image data).  

Regarding claim 12, Ito teaches an image capturing apparatus comprising: the information processing apparatus according to claim 10; and an image sensor (fig.11; Para.0071; image capturing image data).  

Regarding claim 14, Ito teaches the same reason as claim 1. 

Regarding claim 15, Ito teaches the same reason as claim 1. 

Regarding claim 16, Ito teaches the same reason as claim 1. 

Regarding claim 17, Ito teaches the same reason as claim 1. 

Allowable Subject Matter
Claims 4-5 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 4 which specifically comprises the following features in combination with other recited limitations:-- detecting unit detects, from the image obtained from the first shooting, a second motion amount of a background moving in the direction opposite from a direction in which an image capturing apparatus carrying out the first shooting is moving; the converting unit converts the second motion amount into a second motion blur amount that will arise in the second shooting, on the basis of the predetermined intervals of time and the shutter speed used in the second shooting; the determining unit determines a second shutter speed adjustment step size on the basis of a difference between the second motion blur amount and a second target motion blur amount that is greater than the second motion blur amount; and the changing unit changes the shutter speed for the second shooting at the first shutter speed adjustment step size in response to the first shutter speed changing unit being operated in a direction that increases the shutter speed, and changes the shutter speed for the second shooting at the second shutter speed adjustment step size in response to the first shutter speed changing unit being operated in a direction that reduces the shutter speed.  
.
The prior art fails to teach Claim 8 which specifically comprises the following features in combination with other recited limitations:-- determining unit determines the first shutter speed adjustment step size so that, in a case where the first shutter speed changing unit has been operated in a direction that increases the shutter speed, the shutter speed for the second shooting is changed to approximately (the target motion blur amount)/(the first motion blur amount) times, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698